DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenfelder, et al. (US 2017/0124792, herein Schoenfelder).1	Regarding claim 1, Schoenfelder teaches a method of selectively controlling access by each of a plurality of users to a plurality of destinations, the method comprising: 	establishing for each user a respective profile which is dependent on attributes of the user (paragraph 0050: the credentials serve as a profile), 	storing the profile of each user in a database (paragraph 0051), 	providing a source which is associated with defined subject matter, allowing any user at any time to scan the source with a scanning device (paragraph 0051) and, 	in response to such scanning, directing the user to a destination, included in said plurality of destinations, which is determined by the user's profile and which is associated with said defined subject matter (paragraph 0052).	Regarding claim 2, Schoenfelder teaches granting each user an access permission which is determined at least by the user's profile and by attributes of a designated destination included in such plurality of destinations, and wherein, in response to such scanning the destination to which the user is directed is the designated destination (paragraph 0052).	Regarding claim 3, Schoenfelder teaches the source at least one selected from a group consisting of a QR code, an RFID tag (paragraph 0050), a barcode, an image, and an NFC device (paragraph 0050).	Regarding claim 4, Schoenfelder teaches the control of an administrator which controls access by a user to one or more of the said plurality of destinations (paragraph 0051).	Regarding claim 5, Schoenfelder teaches said defined subject matter is one selected from a group consisting of an application, a compilation of data, a product, an object, a service, a commercial proposal, an animate object (a person or an animal) (paragraph 0051) and a resource.	Regarding claim 6, Schoenfelder teaches said attributes of a user are at least one selected from a group consisting of demographic data (paragraph 0102), interests, titles, age, gender, geographic location, nationality, marital status, occupation, educational qualification and hobbies.	Regarding claim 9, Schoenfelder teaches goods or services provider who establishes said plurality of destinations and who specifies a respective access permission for a designated destination, to be granted to any user to enable said user to be directed to such designated destination and wherein a user's profile is evaluated, in response to the user scanning the source, and the user is directed to the designated destination only if the user's profile is authenticated and the user has been granted the access permission specified for the designated destination (paragraph 0051).	Regarding claim 10, Schoenfelder teaches a system for the administration of data relating to at least one object which comprises said defined subject matter, wherein the system is under the supervision of an administrator and wherein the data, according to the nature of the data, is placed into at least one category selected from a plurality of distinct categories, the system including a computer facility in which said data is stored and said source which is associated with the object and which can be scanned by a user using an electronic device and wherein, in response to such scanning, and subject to the control of the administrator, the user's profile is authenticated and responsive thereto the user is directed to a predetermined destination at which a defined application or a defined category of the data is available or accessible (paragraph 0051).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenfelder in view of Jeffries, et al. (US 2018/0182200, herein Jeffries).2	Regarding claim 7, Schoenfelder teaches the method of claim 6, as discussed above.	Schoenfelder does not explicitly teach the field of vehicle technology wherein a user is associated with a defined vehicle and the user's profile is additionally based at least on attributes of the user relating to said vehicle and wherein each of said destinations is associated with vehicle related information being at least one selected from a group consisting of vehicle service and maintenance data, financial information relating to the vehicle, technical details of the vehicle, insurance details relating to the vehicle and event information.	Jeffries teaches the field of vehicle technology wherein a user is associated with a defined vehicle and the user's profile is additionally based at least on attributes of the user relating to said vehicle and wherein each of said destinations is associated with vehicle related information being at least one selected from a group consisting of vehicle service and maintenance data, financial information relating to the vehicle, technical details of the vehicle, insurance details relating to the vehicle and event information (paragraph 0054, see also Figs. 3-4).	It would have been obvious to one having ordinary skill in the art at the time of invention to implement the method of Schoenfeld as in Jeffries, because such a combination aids the user in accessing the car without additional steps (paragraph 0008 of Jeffries).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenfelder in view of Anderson, et al. (US 2017/0140101, herein Anderson).3	Regarding claim 8, Schoenfelder teaches the method of claim 1, as discussed above.	Schoenfelder does not explicitly teach the medical field wherein the user is a medical service provider, the defined subject matter is a patient and the source is uniquely related to the patient, and wherein the destination to which the medical service provider is directed includes data and information which is related to the service to be provided by the medical service provider.	Anderson teaches the medical field wherein the user is a medical service provider, the defined subject matter is a patient and the source is uniquely related to the patient, and wherein the destination to which the medical service provider is directed includes data and information which is related to the service to be provided by the medical service provider (paragraph 0054).	It would have been obvious to one having ordinary skill in the art at the time of invention to implement the method of Schoenfeld as in Anderson, because such a combination reduces errors in medical records (paragraph 0009 of Anderson).
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenfelder in view of Ljunggren, et al. (US 2022/0122068, herein Ljunggren).4	Regarding claim 11, Schoenfelder teaches the method of claim 1, as discussed above.	Schoenfelder does not explicitly teach the hospitality industry, wherein each user is a potential consumer of food or beverage offerings and wherein the user's profile is dependent, at least, on consumption preferences of the user, the source is associated with a menu which details food or beverage offerings and, in response to the scanning, the user is directed to a destination which reflects foods or beverages, available to the user which are dependent on the user's profile.	Ljunggren teaches the hospitality industry, wherein each user is a potential consumer of food or beverage offerings and wherein the user's profile is dependent, at least, on consumption preferences of the user, the source is associated with a menu which details food or beverage offerings and, in response to the scanning, the user is directed to a destination which reflects foods or beverages, available to the user which are dependent on the user's profile (paragraphs 0069 & 0088).	It would have been obvious to one having ordinary skill in the art at the time of invention to implement the method of Schoenfeld as in Ljunggren, because such a combination allows a user to customize their drink (paragraph 0002 of Ljunngren).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.5
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs, please see also the associated figures.
        2 In addition to the cited paragraphs, please see also the associated figures.
        3 In addition to the cited paragraphs, please see also the associated figures.
        4 In addition to the cited paragraphs, please see also the associated figures.
        5 The Examiner can also be reached at matthew.mikels@uspto.gov.